Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 1 of 14




                   EXHIBIT H
      Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 2 of 14




                           AUDIT REPORT


         SBA NEEDS TO IMPROVE ITS OVERSIGHT
                  OF LOAN AGENTS




September 25, 2015                                      REPORT NUMBER 15-16
         Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 3 of 14


                         EXECUTIVE SUMMARY                                                    Audit Report
                                                                                              No 15-16

                                                                                              September 25,
                         SBA NEEDS TO IMPROVE ITS OVERSIGHT                                   2015
                         OF LOAN AGENTS


What OIG Reviewed                                      established a method to track loan agents and
                                                       their compensation on 504 loans.
This report presents the results of our audit of the
Small Business Administration’s (SBA) oversight        Officials from SBA’s Office of Credit Risk
of loan agents. Loan agents frequently play an         Management (OCRM), who are responsible for
important role within SBA lending programs,            oversight and risk management of SBA credit
often facilitating access to capital by connecting     programs, were developing plans to increase loan
borrowers in search of financial assistance with       agent monitoring. The plans include provisions in
lenders offering SBA products or by providing          a proposed OCRM support contract to conduct
other services. However, at times, these third-        loan agent analysis—including a loan agent risk
party relationships have resulted in SBA program       assessment plan in 2015—and adding significant
loss and risk.                                         loan agent activity as a risk area to its on-site
                                                       review assessment system. While we commend
Our objectives were to determine the extent to         OCRM’s intent to increase oversight of loan agents,
which SBA has (1) identified financial and other       SBA’s incomplete and inaccurate loan agent
impacts resulting from the involvement of loan         disclosure data at the loan level is likely to hinder
agents in SBA loan programs and (2) developed          oversight efforts.
controls to effectively track, evaluate, and enforce
loan agent participation and performance.
                                                       OIG Recommendations
What OIG Found                                         We made nine recommendations that, if
                                                       implemented, will improve SBA’s internal controls
Since 2005, SBA OIG has investigated at least 22       and facilitate effective monitoring over loan agent
cases with confirmed loan agent fraud totaling at      participation and risk mitigation efforts.
least $335 million.       Further, our analysis
determined that loan agents were involved in
approximately 15 percent of all 7(a) loans and
                                                       Agency Response
resulted in increased risk of default. Specifically,   SBA       agreed  with     our   findings  and
7(a) loans made during 2011, which resulted in         recommendations.        The Agency plans to
the lender paying a referral fee to a loan agent,      implement procedures for the regular monitoring
defaulted at a rate 28 percent higher than loans       of SBA Form 159 data against performance
where no referral fee was reported.                    metrics. Further, SBA intends to implement a
                                                       process for reporting to Agency management and
While SBA has strengthened controls over loan          OIG, instances where the monitoring identifies
agent participation within its loan programs,          concerning trends or suspected fraudulent
further improvements in controls are necessary to      activity.
ensure program integrity and mitigate the risk of
fraud and loss.                                        Additionally, SBA plans to review and correct the
                                                       existing Form 159 data and implement application
Since December 1, 2010, SBA recorded over              controls to ensure the integrity of the Form 159
51,000 7(a) loan agent compensation disclosures,       database.
representing a variety of services. However, we
found the quality of SBA’s loan agent data was
poor and materially incomplete. Further, although
previously recommended in 1998, SBA had not
established effective controls over the tracking
and monitoring of loan agent performance and
therefore could not adequately assess potential
risks or identify problem agents. In 2000, OIG
identified loan agent tracking and enforcement as
a management challenge. Finally, SBA had not
          Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 4 of 14


Introduction

The Small Business Administration (SBA) is authorized under the Small Business Act (Act) to
provide financial assistance to small businesses in the form of Government-guaranteed loans. 1
Participating lenders enter into agreements with SBA to make loans to small businesses in
accordance with SBA loan program requirements. Lending institutions and loan applicants
sometimes use agents to conduct business on their SBA loans. These loan agents play an important
role within SBA lending programs, often facilitating access to capital by connecting borrowers in
search of financial assistance with lenders offering SBA products or by providing other services.
These agents can include attorneys, accountants, consultants, packagers, or lender service
providers (LSP).2

The Act requires that SBA loan applicants identify any loan agents they utilize. For most matters
involving SBA assistance, the Agency requires that the loan agent and lender or applicant have a
compensation agreement (Form 159) for services that loan agents have or will render to the
applicant or lender. 3 Each agreement discloses the services rendered, entity compensated, and
amount charged. 4 While the majority of loan agents receive compensation by providing a beneficial
service to these parties, at times, these third-party relationships have resulted in fraud and SBA
program losses. Since 1994, there have been at least three significant cases of loan agent fraud that
have resulted in Congressional interest and changes to SBA program controls. These cases resulted
in hundreds of millions of dollars of fraudulent SBA loans and significant losses to taxpayers.

SBA’s focus on mitigating risks associated with the use of loan agents within its loan programs has
varied over time as Agency leadership and priorities have changed. In an October 1995
Congressional hearing for the House Committee on Small Business, there appeared to be consensus
among Congressional leaders, SBA, OIG, and other industry professionals—including loan agents
and lenders—that SBA needed to track and monitor loan agent activities to help detect and prevent
fraud. The results of this hearing concluded that the underlying problem with loan agent fraud was
that there was no system in place to track loan agents.

SBA has a history of loan agent fraud within its 7(a) Guaranteed Loan Program, as well as
prominent cases within its 504 Certified Development Company (CDC) and Disaster Loan
Programs. Over the last 20 years, the Agency has made incremental improvements in its ability to
prevent loan agent fraud and monitor and track loan agent activities. In fiscal year (FY) 2000, due
in part to a pattern of fraud by loan agents in the 7(a) Program, SBA OIG called for effective tracking
and enforcement of loan agents, identifying loan agent oversight as a management challenge that
continues to this day. 5 The Agency's progress in implementing a robust loan agent registration and
monitoring system has been limited by what it has deemed its lack of statutory authority to collect
certain personal information from loan agents that would uniquely identify them. While the
Agency's response to fraudulent loan agents goes as far back as 1994, SBA only began recording
and tracking loan agent information in a searchable format in 2010.


1 Title 15 U.S. Code Section 636
2 SBA has proposed rule changes to include parties acting as a referral agent, including the term “broker,” in the loan
agent definition, as this reflects the lending industry standard terminology.
3 In some cases, loan agents providing professional services, such as accountants or attorneys, may be excluded from this

requirement.
4 SBA Form 159, Fee Disclosure Form and Compensation Agreement (SBA 7(a) Loan).
5 Challenge 7 of the OIG Report on the Most Serious Management and Performance Challenges Facing the Small Business

Administration In Fiscal Year 2015 (October 2014).




                                                            1
         Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 5 of 14


Prior Work

A 1998 OIG report on loan agents in the Section 7(a) Program noted that SBA could not determine
the level of loan agent involvement, even though applicants and lenders were increasingly relying
on loan agents. 6 While the increased use of loan agents has helped small businesses gain access to
capital, this report stated that poor lender oversight may create an environment susceptible to
fraud. Specifically, the report noted that criminal investigations had been initiated on 18 loan
agents associated to $123 million of loans in the 7(a) Program alone. This report included multiple
recommendations for improving SBA oversight of loan agents, including establishing (1) a loan
agent registration process and monitoring system and (2) benchmarks that, if exceeded, would
trigger closer SBA examination of a loan agent’s performance. In its response, SBA officials at the
time shared the concerns identified in the report and stated that they were in basic agreement with
its recommendations. However, these recommendations were not implemented due to concerns
regarding the information that a registration system could collect, such as social security numbers.

A 2013 OIG report found that SBA lacked a process for monitoring and addressing risk in its loan
portfolio. To help SBA balance the need to make capital available to small businesses while
mitigating risk for borrowers and taxpayers, OIG recommended that SBA: (1) implement a portfolio
risk-management program that analyzes risk across portfolio segments, (2) use data from the
portfolio risk-management program to support risk-based decisions in its loan programs, and (3)
develop a process within the portfolio risk-management program to ensure additional controls are
implemented to mitigate identified risks where necessary. 7 In response to this report, SBA
implemented a portfolio risk-management program and stated that it “will continue to conduct
portfolio and program delivery analysis on an annual basis to identify additional program risk,
specifically as related [to] loan agents and lender service providers.” While the Office of Credit Risk
Management (OCRM) has implemented a portfolio risk-management program, two
recommendations—to use data to support risk-based decisions and to develop a process to
implement controls to mitigate risks—remain outstanding.

A 2015 OIG report found that SBA needed to improve its internal controls to ensure LSPs’
performance and conduct comply with SBA requirements. While SBA did have some controls in
place to identify LSP involvement, it could not adequately determine LSP participation in SBA’s
programs or evaluate their performance. To help SBA strengthen its controls and mitigate risks
associated with LSP participation, OIG recommended that SBA (1) develop a method to identify LSP
participation within SBA loan programs and their associated SBA loan portfolios to evaluate
performance and (2) establish a formal process and procedures to address referrals related to LSPs.
In its response, SBA agreed with the recommendations and is in the process of implementing the
recommendations. 8

Objectives

Our objectives were to determine the extent to which SBA has (1) identified financial and other
impacts resulting from the involvement of loan agents in SBA loan programs and (2) developed
controls to effectively track, evaluate, and enforce loan agent participation and performance. OIG
Report 15-06, Improvement is needed in SBA’s Oversight of Lender Service Providers, was issued on


6 SBA OIG, Loan Agents and the Section 7(a) Program, Report 98-03-01 (March 31, 1998). This report later served as the
basis for the SBA Management Challenge on loan agents.
7 SBA OIG, The SBA’s Portfolio-Risk Management Program can be Strengthened, Report 13-17 (July 2, 2013).
8 SBA OIG, Improvement is Needed is SBA’s Oversight of Lender Service Providers, Report 15-06 (March 12, 2015).




                                                           2
         Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 6 of 14


March 12, 2015 and solely dealt with the second objective. This report is the second of two, and
will address both objectives as they relate to SBA’s oversight of loan agents, not to include LSPs.

Loan Agent Activity and Impact to the 7(a) Program

As part of our first objective, we focused on the 7(a) Program, where the majority of loan agent
activity occurs. The exact level of loan agent involvement in the 7(a) Program is unknown. Agency
officials estimated that third-party loan agents were involved in at least 10 percent of 7(a) loans.
However, we confirmed multiple instances where lenders did not report loan agent involvement to
SBA, which are detailed in Finding 2. We conducted an analysis of the existing Form 159 data and
determined that loan agent participation was approximately 15 percent of all 7(a) loans. Further, a
recent industry survey noted that 28 of the 70 responding lenders generated at least 25 percent of
their SBA 7(a) loan volume from loan brokers. 9 We determined that 14 of the top 30 SBA 7(a)
lenders either advertised the use of loan agents or reported significant loan agent activity. 10 We
also interviewed eight lenders during this audit. Of the eight lenders that we interviewed, six stated
that they viewed loan agents as critical business partners, while seven noted that there were risks
associated in dealing with loan agents. The majority of the lenders noted that they would support
improved SBA controls such as a loan agent registration system or additional oversight of loan
agent activity.

When implementing its loan agent tracking database in 2010, SBA noted that “many lenders utilize
loan agents as a means of generating SBA loans” and that it “believes it is prudent to ascertain
whether the performance of loans generated by loan agents is different from that of loans
generated through a lender’s internal lending channels.” 11 While performance data is still limited at
this time, our analysis determined that 7(a) loans made during 2011, which resulted in the lender
paying a referral fee to a loan agent, defaulted at a rate 28 percent higher than loans where no
referral fee was reported.

As previously noted, multiple cases of loan agent fraud have occurred within SBA loan programs,
drawing Congressional interest and changes to SBA program controls. These cases have resulted in
hundreds of millions of dollars of fraudulent SBA loans and significant losses to taxpayers. Further,
these cases have often involved change of ownership transactions, which our office has
communicated are a higher risk to the Agency. 12, 13

Since 2005, SBA OIG has investigated at least 22 cases with confirmed loan agent fraud involving
602 SBA loans and totaling at least $327 million in the 7(a) Program and another $8 million in the
504 Loan Program.14 Table 1 below provides examples of some of the more significant cases of
loan agent fraud in the 7(a) Program. OIG is actively engaged in other ongoing cases of potential
loan agent fraud.



9 Coleman Report, 7(a) Loan Broker Survey Results (June 2015). http://colemanreport.com/sba-7a-lender-loan-broker-
survey-results.
10 Based on the number of approved loans from October 1, 2012 through June 30, 2014.
11 SBA, Loan Agent Data Submission for 7(a) Loans, Procedural Notice 5000-1177 (October 1, 2010).
12 SBA, Detecting Fraud in Small Business Administration Lending Programs, Informational Notice 9000-1793 (April 7,

2009).
13 SBA OIG, The OIG High Risk 7(a) Loan Review Program Recommends $1.8 Million in Recoveries, Report 15-09 (March 20,

2015).
14 See Appendix II, which provides detailed summaries describing the nature and impact of three unique SBA loan agent

fraud cases.




                                                          3
         Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 7 of 14


Table 1. Significant 7(a) Loan Agent Fraud Cases Since 2005
                    Number of       Amount of Loans      Number of Lenders                            Number of
                       Loans            (Approx.)           Impacted                                 Loan Agents
Case Example 1               174                 $13,000,000                       20                       2
Case Example 2               129                 $90,000,000                       19                       2
Case Example 3               58                  $41,000,000                       12                       1
Case Example 4               44                  $51,000,000                        4                       1
Case Example 5               41                  $38,000,000                        1                       5
Case Example 6               31                  $23,000,000                        1                       8
Source: OIG Investigative Management Information System (IMIS)

Although we acknowledge that the amount of confirmed fraud related to loan agents is small when
compared to the billions of dollars in overall SBA lending volume during this period, we believe the
level of fraud perpetuated by loan agents in SBA loan programs is much higher than the numbers
presented in this report.

In order to benchmark SBA’s current controls to mitigate this risk, we interviewed five other
Federal agencies, or their OIGs, with similar loan programs. The agencies reiterated the important
role that loan agents have in the lending industry, as well as the fraud and performance risks that
loan agents introduce to Federal-guaranteed loan programs. Specifically, four of the five agencies
that we interviewed provided instances of where loan agent fraud had occurred in their loan
programs. We also noted that the OIGs for two of these agencies had recently prosecuted multiple
cases of significant loan agent fraud. Additionally, the Department of Agriculture’s (USDA)
Inspector General testified in 2009 regarding its concerns about loan agent participation, stating
that lenders originating loans with the assistance of loan brokers to USDA were submitting
substandard packages for review. 15 The Inspector General also noted that lenders may be less
willing to dedicate resources to loans that will be eventually sold—and might therefore not practice
the same due diligence on brokered loans.




15 United States. Cong. House. Committee on Agriculture. Hearing to Review Rural Development Programs Operated by the

U.S. Department of Agriculture and Status of American Recovery and Reinvestment Act Funds for These Programs. June,
2009. 111th Cong. 1st sess. Washington: GPO, 2009 (statement of Phyllis K. Fong, Inspector General, United States
Department of Agriculture Office of Inspector General).




                                                          4
          Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 8 of 14


Finding 1: SBA Needs to Effectively Monitor Loan Agent Participation
and Mitigate Risk of Fraud and Loss

Over the last 20 years, SBA has implemented a series of controls to mitigate the risk associated with
loan agent participation, and to protect program participants and taxpayers from fraud and abuse.
Specifically, the Agency established the following controls:

     x   Regulations requiring disclosure of loan agent participation; 16
     x   Fee disclosure form and compensation agreement (Form 159);17
     x   Requirements for lenders to verify historical financial information against tax transcripts;
     x   Policies and procedures supporting causes for suspension and debarment of loan agents; 18
     x   Database to track Form 159 disclosures for the 7(a) Program, which has the highest
         amount of loan agent activity;
     x   Proposed revisions to existing regulations over loan agent revocation and suspension
         procedures.19

However, despite SBA’s improvements, its controls were not adequate to monitor loan agent
involvement and mitigate the risk of loss and fraud in the 7(a) Program. According to OMB,
agencies must have monitoring, diagnostic, and reporting mechanisms in place to provide senior-
level policy officials and credit program managers a clear understanding of a program’s
performance. 20 Such mechanisms should regularly collect, analyze, and report key information and
trends and also be sufficiently flexible to deliver any analysis that would help agencies identify and
respond appropriately to developing issues in the portfolio.

In line with these requirements, SBA has an established objective in its strategic plan, stating that
“…SBA has an extraordinary responsibility to taxpayers to mitigate risk and conduct oversight of its
programs.” Within SBA, much of this responsibility falls to OCRM. As the SBA office responsible for
credit program oversight and risk management, OCRM’s mission is to maximize the efficiency of
SBA’s lending programs by effectively managing program credit risk, monitoring lender
performance, and enforcing lending program requirements. In support of its risk management
function, OCRM has also been delegated the authority for loan agent enforcement, including
suspension and revocation. 21

While SBA established a method to track loan agent activity from compensation agreement
disclosures (Form 159), they had not established procedures specific to monitoring and assessing
loan agent activity and risk. Over the last 10 years, SBA developed a number of methods to collect
loan agent information in a searchable, electronic format for oversight and risk management
purposes with limited success. During this time, the scope of OCRM’s loan agent oversight activities
has generally been limited to lender on-site reviews. However, according to OCRM officials, the on-
site review process could not effectively evaluate loan agent activity and their performance in SBA
programs. Further, we determined that although previously recommended, SBA had not
established performance metrics to identify loan agent risk.


16 Code of Federal Regulations, Title 13. Business Credit and Assistance, Part 103.5.
17 SBA Form 159, Fee Disclosure Form and Compensation Agreement (SBA 7(a) Loan).
18 SOP 50 53 (A), Lender Supervision and Enforcement.
19 Federal Register Vol. 79 No 200.
20 OMB Circular A-129, Policies for Federal Credit Programs and Non-Tax Receivables (January 2013).
21 SOP 50 53 (A), Lender Supervision and Enforcement (effective June 1, 2012).




                                                           5
          Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 9 of 14


As part of its portfolio risk management program, OCRM stated it will focus on identifying program
risks, especially the risks related to loan agents. However, because gathered data has not been
reliable (see Finding 2), SBA analyses using data from compensation agreements have been ad-hoc
or lender-specific in nature. We determined that an effective system for monitoring and tracking
loan agent performance could have limited SBA’s exposure to fraud and loss. For example, we
analyzed the performance of the loans associated to the six case examples in Table 1. We found that
an effective system for monitoring and tracking of loan agent activities could have identified
performance trends in at least two of the cases, which could have prevented the approval of
additional fraudulent SBA loans and losses.

Even with incomplete and erroneous data, we were able to identify loan agents with concerning
performance. 22 In most instances, the loan agents did not appear to be receiving compensation for
the origination of new 7(a) loans. However, we noted one loan agent who, despite a history of
concerning performance, continued to facilitate the origination of numerous 7(a) loans with
different lenders. This loan agent is associated with SBA loans currently under investigation by
OIG.

SBA officials noted that they hold the lenders primarily accountable for monitoring the loan agents
that they conduct business with. We agree that the primary responsibility for monitoring loan
agents rests with the lenders. However, only SBA is in a position to aggregate loan agent portfolios,
evaluate their performance, and inform participating lenders about any identified risks or
concerning trends. As demonstrated in the significant fraud schemes since 2005, loan agents have
targeted multiple SBA lenders, who would be unaware of loan agents’ past performance or activity
with other lenders. 23 For example, our analysis determined that one loan agent that fraudulently
originated $90 million in SBA loans received compensation from at least 19 different lenders.

By compiling loan agent data from across multiple portfolios, SBA could provide much-needed
insight and oversight. For example, the Department of Housing and Urban Development (HUD) has
developed a model that can assist both the Agency and participating lenders in their oversight
activities. According to HUD officials, they collect loan agent data in their borrower forms and are
able to aggregate the data to provide a searchable portal to be used by their participating lenders.
The portal contains performance metrics for various types of agents that are active in HUD
programs. Additionally, HUD officials noted that they felt that it was prudent to present the
performance information for use by lenders, who they ultimately hold accountable.

According to the Government Accountability Office (GAO), internal controls serve as the first line of
defense in safeguarding assets and preventing and detecting errors and fraud. Additionally, revised
guidance from GAO, effective in 2016, states that management analyzes and responds to identified
fraud risks so that they are effectively mitigated. SBA has stated that it takes a zero tolerance
stance on fraud, waste, and abuse in all of its programs. 24 Until it collects reliable loan agent
information and establishes regular performance monitoring, the Agency may not be able to detect
potential fraud and specific loan agents that have a history of unacceptable or poor performance on
SBA loans.




22 For purposes of our analysis, we considered loan default rates greater than 15 percent to be concerning performance as
this rate was more than 5 times the default rate for 7(a) loans between December 1, 2010 and September 30, 2014.
23 See Table 1.
24 SBA’s FY 2016 Congressional Budget Justification and FY 2014 Annual Performance Report.




                                                           6
       Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 10 of 14


Recommendations

We recommend that the Office of Credit Risk Management:

   1. Establish and implement procedures for the regular monitoring of SBA Form 159 data to
      identify concerning trends or risk patterns.

   2. Develop performance metrics for loan agents that, if exceeded, would trigger closer SBA
      examination of a loan agent’s activity and performance.

   3. Establish and implement procedures for reporting any concerning trends or suspected
      fraudulent activity of loan agents to Agency management and OIG.

   4. Determine whether it is feasible to establish a report to provide participating lenders with
      information on loan agents and their performance.




                                                7
         Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 11 of 14


Finding 2: SBA Did Not Establish Adequate Controls Over Form 159 Data
Collection and Reporting Processes

One of the reasons it has become difficult for SBA to track and monitor loan agent activity and
performance is due to missing or erroneous loan agent data. Without complete, reliable data, SBA
does not have enough information to identify loan agents, their compensation, or any concerning
trends related to their activity or performance.

Since 2000, when OIG first identified tracking loan agent participation as a management challenge,
SBA has implemented an electronic process to submit Form 159 data on 7(a) loans. When a loan
agent enters into an agreement with an SBA participating lender or applicant, the lender is required
to provide and disclose information—such as the SBA loan number, service provided, agent(s)
compensated, and the amount(s) paid—in a compensation agreement. This form is submitted to
SBA’s fiscal transfer agent (FTA), who then inputs this data into a database and periodically submits
the information to SBA. 25

Despite establishing this process, we found that SBA did not have the internal controls in place to
ensure that this data was reliable and accurate enough to monitor loan agent activity. According to
OMB, agencies are responsible for establishing internal controls over information systems, like edit
checks, that will ensure that data is accurate and complete, and that transactions are properly
authorized and processed. 26 OMB also requires agencies to monitor whether these internal
controls are effective, and to conduct periodic reviews including reconciling, comparing, and
assessing data. SBA’s own internal control procedures require that financial, statistical, and other
reports—such as the periodic reports from the database—be accurate, timely, and reliable in order
to maintain accountability and managerial control. 27

During the course of our audit, we determined that SBA faced data challenges at two levels: (1) the
accuracy of compensation agreement data recorded by the FTA; and (2) the completeness of
information submitted by lenders on the compensation agreement forms.

Data Quality within the Compensation Agreement Database

SBA did not implement proper controls over data input and validation for the compensation
agreement database. According to an estimate by SBA officials in 2014, information in the
compensation agreement database may have only been 50 to 60 percent accurate. In 2013, OCRM
requested one of its contractors analyze the database in order to determine the nature and extent of
the data errors. The contractor identified serious deficiencies in data integrity and general data
quality, rendering the data set nearly unusable for purposes of data manipulation and cross-
referencing with other data sets. 28 Further, the contractor noted that the lender name field, which
is key for SBA analysis, included 2,161 errors including extra spaces, misspellings, improper
punctuation, and duplicates. This represented an error rate greater than 60 percent.




25 SOP 50 10 5 (F), Lender and Development Company Loan Programs (January 1, 2014).
26 OMB Circular A-123, Management’s Responsibility for Internal Control (December 21, 2004).
27 SOP 00 02 2, Internal Control Systems (January 1986).
28 Fuentez-Fernandez & Associates, Evaluation of Data Submitted by 7(a) Lenders Using Form 159 as Reported by Colson.

Services Corporation for the Period December 2010 to December 2012.




                                                           8
            Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 12 of 14


We conducted our own analysis of the data recorded between December 2010 and September 2014
and determined that of the 51,000 records during that period:
    x 28 percent contained missing or inaccurate loan number information;
    x 23 percent that indicated referral agent involvement had incomplete information related to
        the agent or their compensation; 29 and
    x 7 percent did not disclose any compensation amounts.

In total, we found that approximately 19,000, or 37 percent, of the 51,000 Form 159 records
contained critical errors that would limit SBA’s ability to conduct effective oversight (See Figure 1
below for details on errors affecting the 19,000 records). As a result, we determined that the
compensation disclosure database was materially inaccurate.

Figure 1: Types of Errors Noted

                                                                      Missing or Invalid Loan
                              9%                                      Number

                       10%                                            No Compensation or
                                                                      Referral Fee Recorded
                     13%
                                                                      Incomplete Lender Agent or
                                         68%                          Compensation Recorded

                                                                      Multiple Errors


Source: OIG analysis of SBA Form 159 database maintained by the FTA

Further, we noted that the loan agent name field(s) contained as many as 19 different spellings of
the same agent. Errors like incorrect loan agent names would hinder efforts to monitor
comprehensive data for that loan agent. In addition to analyzing the data, we selected a small
sample of Form 159 records to compare to source documentation. This comparison indicated that
35 percent of the records reviewed had critical recording errors by the FTA, which would further
impact SBA's ability to perform appropriate monitoring. When considering even minor errors, 60
percent of the sampled items had at least one exception noted, where the data recorded and
original Form 159 information did not agree.

Based on our interviews with Colson and SBA officials, we determined that poor data quality was
due to the fact that SBA had not provided adequate requirements, instructions, or guidance to the
FTA for ensuring and maintaining the data’s integrity. As a result, the FTA’s controls were
extremely weak; for example, the FTA did not have a check to ensure that the loan number was a
valid 10-digit number or a check that all fields were complete. SBA did not require the FTA to have
a follow-up process or procedures that would require the FTA to identify and correct errors and
omissions in form data submitted by lenders.

The quality of the data is further impacted because loan agents cannot be uniquely identified. In
2004, SBA determined that it faced restrictions on the type of information it could use to uniquely
identify loan agents. At this time, SBA has not assigned unique identifiers to loan agents. For loan
agents with complex names or operating under various names, it is more likely that different names
or spellings may be put into the database, making oversight more difficult.

29   A referral agent can act on behalf of an applicant or a lender, and is a type of loan agent.




                                                                  9
           Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 13 of 14


Lender Noncompliance with SBA Form Requirements

SBA has also faced longstanding issues with receiving accurate and complete compensation
agreement forms from participating lenders. Agency officials we interviewed estimated that only
about 60 to 70 percent of the compensation agreement forms were being submitted by lenders.
Since 2011, OCRM has issued lender risk-based review findings for 63 lenders, with the majority of
the findings centering on whether the form was completed and/or submitted to the FTA. For
lenders using loan agents, this in turn could mean that the lenders’ forms—which were either
incomplete or not submitted—did not provide important loan agent information.

We reviewed the 63 lenders that OCRM identified in its findings as noncompliant and found that 26
percent used loan agents within their SBA lending programs. Further, OIG interviews with 7 of the
top 30 lenders in the 7(a) Program revealed that many were not submitting the compensation
agreement form to the FTA. One of the top 30 lenders, who stated it used loan agents in
approximately 85 percent of its transactions, disclosed that it had not submitted any of its Form
159s. We estimated that the lender did not submit over 500 compensation agreements to the FTA,
or approximately 1 percent of the entire form database. 30 Similarly, another lender either did not
report or did not properly disclose compensation paid to a specific loan agent on 9 of the 14 loans
we reviewed—64 percent.

In other instances, lenders submitted the forms, but with incomplete data. Specifically, one top 30
SBA lender did not include loan numbers for approximately 800 of its form submissions—80
percent. While we found compliance issues were prevalent among 7 top lenders we interviewed,
when speaking with other prominent SBA lenders, we noted similar Form 159 compliance issues.

While we were unable to determine a direct cause for why lender forms were incomplete or not
submitted, representatives from a leading industry trade association focused on SBA lending
programs stated that SBA’s policy did not adequately or consistently define various types of loan
agents based on their role in the transaction. Consequently, lenders may not have known whether
an individual or business qualified as a loan agent, and therefore required a compensation
agreement. Lenders we interviewed also acknowledged that due to gaps in their procedures, they
did not include loan numbers on the form or submit them to the FTA.

As long as the information on loan agents is materially incomplete, SBA will be limited in its ability
to perform oversight and cannot fully evaluate loan agent activities for risk of fraud and loss.
Further, SBA may not be able to identify and detect problem loan agents and loan agent
relationships that do not meet SBA requirements.

Recommendations

We recommend that the Office of Performance and Systems Management:

       5. Issue a notice to SBA participating lenders clarifying the types of loan agent transactions
          and compensation requiring disclosure and SBA’s requirements for lender submission of
          the information to SBA’s FTA.
       6. Develop benchmarks for contractor performance and require the FTA to implement
          appropriate application controls and follow-up procedures with lenders to ensure the
          integrity of the Form 159 database.

30   Based on analysis of the lender’s portfolio from December 1, 2010 to September 30, 2014,




                                                            10
   Case 1:20-cv-04100-JSR Document 55-8 Filed 07/10/20 Page 14 of 14



7. Perform a review of the Form 159 database in coordination with the FTA to identify and
   correct existing Form 159 data errors.

8. Implement a process using permissible information to uniquely identify loan agents
   involved with SBA lending programs for tracking purposes.




                                           11
